Citation Nr: 1648348	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a temporary total disability rating under the provision of 38 C.F.R. 	 § 4.30 based on the need for convalescence following surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1987 to June 1998 and from September 1988 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a temporary total rating based on convalescence as part of the claim for a higher disability rating for a service-connected back disability.

The Board notes that there was a pending Motion to Advance on the Docket (AOD) based on financial hardship, dated March 2009.  The Board sought clarification regarding the outstanding motion and in December 2016, the Veteran's representative informed the Board that advancement on the docket was no longer needed as the Veteran's financial situation had improved.  See the December 2016 memo.  Therefore, the Board considers the AOD motion withdrawn.



FINDING OF FACT

From the date of the claim, the Veteran has not undergone surgery on her low back which necessitated at least one month of convalescence; resulted in severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.



CONCLUSION OF LAW

The criteria for a temporary total rating based on the need for convalescence following surgery have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159  (2015).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with the relevant notice and information in a September 2008 letter prior to the initial adjudication of her claim in July 2009.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant of the evidence and information necessary to substantiate her claims, as well as her and VA's respective responsibilities in obtaining such evidence and information.  For these reasons, VA has satisfied its duty to notify.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's STRs, and PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).

The Veteran has not been afforded a VA examination and/or opinion with specific regard to her claim for a temporary total evaluation; however, such is not necessary as there is no evidence that she has undergone surgery for her back during the appeal period.  Therefore, there is no need to obtain an examination and/or opinion regarding the Veteran's claim for a temporary total evaluation.  The Board notes that VA considered the VA examinations pertaining to the Veteran's back disability.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2015).

Temporary Total Rating under 38 C.F.R. § 4.30

The Veteran is seeking entitlement to a temporary total rating based on the need for convalescence.  In support of her claim, she reported that in January 2008, her service-connected back disability increased to a level of severity where she was "forced to stop working."  In support of her claim, she provided private treatment records that indicated that she should rest until further evaluation.  See the January 2008 private treatment record.  She also provided another private treatment record that indicated that she should continue rest until physical therapy is complete in three months.  For the reasons set forth below, the a temporary total rating under 38 C.F.R. § 4.30 is not warranted.  

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  	 	 38 C.F.R. § 4.30 (a).

After careful review of the record, to include private treatment records, VA treatment records, social security records and VA examinations.  All of the medical evidence fails to show that the Veteran had surgery on her back during the appeal period.  Conversely, a VA treatment note specifically states that surgery is not indicated.  See the November 2008 VA treatment record.  Similarly, the evidence does not indicate that the Veteran had immobilization by cast, without surgery.

In the absence of evidence showing that the Veteran had surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more, the claim for a total disability rating under 38 C.F.R. § 4.30 must be denied.

The Board notes that the Veteran was hospitalized for back pain from January 14, 2013 to January 20, 2013.  However, as the Veteran was hospitalized for only seven days and not the required period in excess of 21 days or more, a total disability rating under 38 C.F.R. § 4.29 is not warranted.

In evaluating the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a temporary total rating based on the need for convalescence following surgery for a service-connected disability.  



ORDER

A temporary total disability rating under the provision of 38 C.F.R. § 4.30 based on the need for convalescence following surgery is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


